Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 1 of 20 Page ID #:135




   1 Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
   2
     Scott A. Burroughs (SBN 235718)
   3 scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
   4
     tbarrett@donigerlawfirm.com
   5 DONIGER / BURROUGHS
     603 Rose Avenue
   6
     Venice, California 90291
   7 Telephone: (310) 590-1820
   8 Attorneys for Plaintiff
   9                        UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
  12
       St. Tropica, Inc., a Nevada Corporation,       Case No.: 2:20-cv-10327 DDP-AS
  13                                                  Honorable Alka Sagar Presiding
  14 Plaintiff,
                                                      DISCOVERY MATTER
  15 v.
                                                      STIPULATED PROTECTIVE
  16
     Giovanni Cosmetics, Inc., a California           ORDER
  17 Corporation et al.,
  18
     Defendants.
  19
  20
                              PURPOSES AND LIMITATIONS
  21
             Discovery in this action is likely to involve production of confidential,
  22
       proprietary, or private information for which special protection from public
  23
       disclosure and from use for any purpose other than prosecuting this litigation may
  24
       be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  25
       enter the following Stipulated Protective Order. The parties acknowledge that this
  26
       Order does not confer blanket protections on all disclosures or responses to
  27
  28

                                                  1
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 2 of 20 Page ID #:136




   1
       discovery and that the protection it affords from public disclosure and use extends
   2
       only to the limited information or items that are entitled to confidential treatment
   3
       under the applicable legal principles. The parties further acknowledge, as set forth
   4
       in Section 12.3, below, that this Stipulated Protective Order does not entitle them
   5
       to file confidential information under seal; Civil Local Rule 79-5 sets forth the
   6
       procedures that must be followed and the standards that will be applied when a
   7
     party seeks permission from the court to file material under seal.
   8                           GOOD CAUSE STATEMENT
   9         It is the intent of the parties and the Court that information will not be
  10 designated as confidential for tactical reasons in this case and that nothing shall be
  11 designated without a good faith belief that there is good cause why it should not be
  12 part of the public record of this case. Examples of confidential information that the
  13 parties may seek to protect from unrestricted or unprotected disclosure include:
  14                (a)    Information that is the subject of a non-disclosure or
  15                       confidentiality agreement or obligation;
  16                (b)    The names, or other information tending to reveal the identity
  17                       of a party’s supplier, designer, distributor, or customer;
  18                (c)    Agreements with third-parties, including license agreements,
  19                       distributor agreements, manufacturing agreements, design
  20                       agreements, development agreements, supply agreements, sales
  21                       agreements, or service agreements;
  22                (d)    Research and development information;
  23                (e)    Proprietary engineering or technical information, including
  24                       product design, manufacturing techniques, processing
  25                       information, drawings, memoranda and reports;
  26                (f)    Information related to budgets, sales, profits, costs, margins,
  27                       licensing of technology or designs, product pricing, or other
  28                       internal financial/accounting information, including non-public

                                                   2
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 3 of 20 Page ID #:137




   1                      information related to financial condition or performance and
   2                      income or other non-public tax information;
   3               (g)    Information related to internal operations including personnel
   4                      information;
   5               (h)    Information related to past, current and future product
   6                      development;
   7               (i)    Information related to past, current and future market analyses
   8                      and business and marketing development, including plans,
   9                      strategies, forecasts and competition; and
  10               (j)    Trade secrets (as defined by the jurisdiction in which the
  11                      information is located).
  12         Unrestricted or unprotected disclosure of such confidential technical,
  13 commercial or personal information would result in prejudice or harm to the
  14 producing party by revealing the producing party’s competitive confidential
  15 information, which has been developed at the expense of the producing party and
  16 which represents valuable tangible and intangible assets of that party.
  17 Additionally, privacy interests must be safeguarded. Accordingly, the parties
  18 respectfully submit that there is good cause for the entry of this Protective Order.
  19         The parties agree, subject to the Court’s approval, that the following terms
  20 and conditions shall apply to this civil action.
  21               1.     Designated Material.
  22 1.1     Information or material may be designated for confidential treatment
  23         pursuant to this Protective Order by any party, person or entity producing or
  24         lodging it in this action (the “Designating Party”), if: (a) produced or
  25         served, formally or informally, pursuant to the Federal Rules of Civil
  26         Procedure or in response to any other formal or informal discovery request
  27         in this action; and/or (b) filed or lodged with the Court. All such
  28         information and material and all information or material derived from it

                                                  3
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 4 of 20 Page ID #:138




   1        constitutes “Designated Material” under this Protective Order.
   2 1.2    Unless and until otherwise ordered by the Court or agreed to in writing by
   3        the parties, all Designated Materials designated under this Protective Order
   4        shall be used by the parties and persons receiving such Designated Materials
   5        solely for conducting the above-captioned litigation and any appellate
   6        proceeding relating thereto. Designated Material shall not be used by any
   7        party or person receiving them for any business or any other purpose. No
   8        party or person shall disclose Designated Material to any other party or
   9        person not entitled to receive such Designated Material under the specific
  10        terms of this Protective Order. For purposes of this Protective Order,
  11        “disclose” or “disclosed” means to show, furnish, reveal or provide,
  12        indirectly or directly, any portion of the Designated Material or its contents,
  13        orally or in writing, including the original or any copy of the Designated
  14        Material.
  15        2.     Access to Designated Materials.
  16               2.1   Materials Designated “CONFIDENTIAL”: Subject to the
  17 limitations set forth in this Protective Order, Designated Material may be marked
  18 “CONFIDENTIAL” for the purpose of preventing the disclosure of information or
  19 materials that the designating party in good faith believes is confidential. Before
  20 designating any specific information or material “CONFIDENTIAL,” the
  21 Designating Party’s counsel shall make a good faith determination that the
  22 information warrants protection under Rule 26(c) of the Federal Rules of Civil
  23 Procedure. Such information may include, but is not limited to:
  24        (a)    The financial performance or results of the Designating Party,
  25 including without limitation income statements, balance sheets, cash flow analyses,
  26 budget projections, and present value calculations;
  27        (b)    Corporate and strategic planning by the Designating Party, including
  28 without limitation marketing plans, competitive intelligence reports, sales

                                                 4
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 5 of 20 Page ID #:139




   1 projections and competitive strategy documents;
   2         (c)   Names, addresses, and other information that would identify
   3 customers or prospective customers, or the distributors or prospective distributors
   4 of the Designating Party;
   5         (d)   Technical data, research and development data, and any other
   6 confidential commercial information, including but not limited to trade secrets of
   7 the Designating Party;
   8         (e)   Information used by the Designating Party in or pertaining to its trade
   9 or business, which information the Designating Party believes in good faith has
  10 competitive value, which is not generally known to others and which the
  11 Designating Party would not normally reveal to third parties except in confidence,
  12 or has undertaken with others to maintain in confidence;
  13         (f)   Information which the Designating Party believes in good faith falls
  14 within the right to privacy guaranteed by the laws of the United States or
  15 California; and
  16         (g)   Information which the Designating Party believes in good faith to
  17               constitute, contain, reveal or reflect proprietary, financial, business,
  18               technical, or other confidential information.
  19         (h)   The fact that an item or category is listed as an example in this or
  20               other sections of this Protective Order does not, by itself, render the
  21               item or category discoverable.
  22               2.1.0 Materials designated “CONFIDENTIAL” may be disclosed
  23 only to the following Designees:
  24               2.1.1 Persons who appear on the face of Designated Materials
  25 marked “CONFIDENTIAL” as an author, addressee, or recipient thereof;
  26               2.1.2 Counsel retained as outside litigation attorneys of record in this
  27 action, and their respective associates, clerks, legal assistants, stenographic,
  28 videographic and support personnel, and other employees of such outside litigation

                                                  5
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 6 of 20 Page ID #:140




   1 attorneys, and organizations retained by such attorneys to provide litigation support
   2 services in this action and the employees of said organizations. “Counsel”
   3 explicitly excludes any in-house counsel whether or not they are attorneys of
   4 record in this action.
   5               2.1.3 Consultants, including non-party experts and consultants
   6 retained or employed by Counsel to assist in the preparation of the case, to the
   7 extent they are reasonably necessary to render professional services in this action,
   8 and subject to the disclosure requirements of section 2.3. Each consultant must
   9 sign a certification that he or she has read this Stipulated Protective Order, will
  10 abide by its provisions, and will submit to the jurisdiction of this Court regarding
  11 the enforcement of this Order’s provisions.
  12               2.1.4 A party’s officers and/or employees, which may include in-
  13 house counsel.
  14               2.1.5 The Court, its clerks and secretaries, and any court reporter
  15 retained to record proceedings before the Court;
  16               2.2    Materials Designated “HIGHLY CONFIDENTIAL –
  17 ATTORNEYS’ EYES ONLY”: Subject to the limitations in this Protective Order,
  18 Designated Materials may be marked “HIGHLY CONFIDENTIAL –
  19 ATTORNEYS’ EYES ONLY” for the purpose of preventing the disclosure of
  20 information or materials which, if disclosed to the receiving party, might cause
  21 competitive harm to the Designating Party. Information and material that may be
  22 subject to this protection includes, but is not limited to, technical and/or research
  23 and development data, intellectual property, financial, marketing and other sales
  24 data, and/or information having strategic commercial value pertaining to the
  25 Designating Party’s trade or business. Nothing in paragraph 2.1 shall limit the
  26 information or material that can be designated “HIGHLY CONFIDENTIAL –
  27 ATTORNEYS’ EYES ONLY” under this paragraph. Before designating any
  28 specific information “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

                                                  6
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 7 of 20 Page ID #:141




   1 ONLY,” the Designating Party’s counsel shall make a good faith determination
   2 that the information warrants such protection.
   3               2.2.0 Materials designated “HIGHLY CONFIDENTIAL –
   4 ATTORNEYS’ EYES ONLY” materials may be disclosed only to the following
   5 Designees:
   6               2.2.1 Persons who appear on the face of Designated Materials
   7 marked “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as an
   8 author, addressee, or recipient thereof;
   9               2.2.2 Counsel for the parties to this action, as defined in section
  10 2.1.2;
  11               2.2.3 Consultants for the parties to this action, as defined in section
  12 2.1.3; and
  13               2.2.4 The Court, its clerks and secretaries, and any court reporter
  14 retained to record proceedings before the Court.
  15               2.2.5 Court reporters retained to transcribe depositions.
  16               2.3   If any party wishes to disclose information or materials
  17 designated under this Protective Order as “HIGHLY CONFIDENTIAL,”
  18 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to any Consultant, it must
  19 first identify that individual to the Counsel for the Designating Party and submit a
  20 Certification of Consultant pursuant to Section 3. CONFIDENTIAL –
  21 ATTORNEYS’ EYES ONLY
  22               2.4   Legal Effect of Designation. The designation of any
  23 information or materials as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
  24 ATTORNEYS’ EYES ONLY” is intended solely to facilitate the conduct of this
  25 litigation. Neither such designation nor treatment in conformity with such
  26 designation shall be construed in any way as an admission or agreement by any
  27 party that the Designated Materials constitute or contain any trade secret or
  28 confidential information. Except as provided in this Protective Order, no party to

                                                 7
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 8 of 20 Page ID #:142




   1 this action shall be obligated to challenge the propriety of any designation, and a
   2 failure to do so shall not preclude a subsequent attack on the propriety of such
   3 designation.
   4                2.5   Nothing herein in any way restricts the ability of the receiving
   5 party to use “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
   6 EYES ONLY” material produced to it in examining or cross-examining any
   7 employee or consultant of the Designating Party.
   8                2.6   The parties agree that the Plaintiff may be provided the alleged
   9 infringers’ full identities and Plaintiff may be informed as to the Defendants’ total
  10 revenue and total gross profit on sales of the Accused Products for the purpose of
  11 settlement of this lawsuit notwithstanding any party’s designation of documents
  12 showing such information as “HIGHLY CONFIDENTIAL – ATTORNEYS’
  13 EYES ONLY”. This paragraph 2.6 does not act as a waiver of the “HIGHLY
  14 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation on any document
  15 so designated that may form the basis of knowledge of Defendants’ total revenue
  16 and total gross profit on sales of the Accused Products; this paragraph 2.6 acts to
  17 permit Plaintiff to ascertain revenue and gross profit knowledge to facilitate
  18 settlement of this lawsuit.
  19        3.      Certificates Concerning Designated Materials. Each Consultant as
  20 defined in section 2.1.3, to whom any Designated Materials will be disclosed shall,
  21 prior to disclosure of such material, execute the Acknowledgement of Stipulated
  22 Protective Order in the form attached hereto as Exhibit A. Counsel who makes any
  23 disclosure of Designated Materials shall retain each executed Acknowledgement of
  24 Stipulated Protective Order and shall circulate copies to all Counsel for the
  25 opposing party concurrently with the identification of the Consultant to the
  26 attorneys for the Designating Party pursuant to Section 2.3.
  27        4.      Use of Designated Materials by Designating Party. Nothing in this
  28 Protective Order shall limit a Designating Party’s use of its own information or

                                                  8
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 9 of 20 Page ID #:143




   1 materials, or prevent a Designating Party from disclosing its own information or
   2 materials to any person. Such disclosure shall not affect any designations made
   3 pursuant to the terms of this Protective Order, so long as the disclosure is made in a
   4 manner that is reasonably calculated to maintain the confidentiality of the
   5 information.
   6        5.      Manner of Designating Written Materials.
   7        5.1     Documents, discovery responses and other written materials shall be
   8 designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
   9 ATTORNEYS’ EYES ONLY” whether in whole or in part, as follows.
  10        5.2     The producing party shall designate materials by placing the legend
  11                “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
  12                EYES ONLY” on each page so designated prior to production. If the
  13                first or cover page of a multi-page document bears the legend
  14                “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’
  15                EYES ONLY” the entire document shall be deemed so designated,
  16                and the absence of marking each page shall not constitute a waiver of
  17                the terms of this Order. If the label affixed to a computer disk
  18                containing multiple files bears the legend “CONFIDENTIAL,”
  19                “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” the entire disk
  20                shall be deemed so protected, and the absence of marking of each file
  21                shall not constitute a waiver of the terms of this Order.
  22        5.3     A designation of ““CONFIDENTIAL,” or “HIGHLY
  23                CONFIDENTIAL – ATTORNEYS’ EYES ONLY” as to any item,
  24                thing or object that cannot otherwise be categorized as a document,
  25                shall be made: (1) by placing the legend “CONFIDENTIAL,” or
  26                “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” on the
  27                thing, object or container within which it is stored; or (2) by
  28                specifically identifying, in writing, the item and the level of

                                                   9
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 10 of 20 Page ID #:144




    1                confidentiality designation, where such labeling is not feasible.
    2        5.4     When a party wishes to designate as “CONFIDENTIAL,” or
    3 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” materials produced
    4 by someone other than the Designating Party (a “Producing Party”), such
    5 designation shall be made:
    6                5.4.1 Within fifteen (15) business days from the date that the
    7 Designating Party receives copies of the materials from the producing or disclosing
    8 entity; and
    9                5.4.2 By notice to all parties to this action and to the Producing Party,
  10 if such party is not a party to this action, identifying the materials to be designated
  11 with particularity (either by production numbers or by providing other adequate
  12 identification of the specific material). Such notice shall be sent by facsimile and
  13 regular mail.
  14                 5.4.3. A party shall be permitted to designate as “CONFIDENTIAL,”
  15 or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material
  16 produced by a Producing Party only where:
  17                 a. The material being produced was provided to or developed by such
  18 Producing Party: (i) under a written confidentiality agreement with the Designating
  19 Party; or (ii) within a relationship with the Designating Party (or a party operating
  20 under the control thereof) in which confidentiality is imposed by law (including,
  21 but not limited, to the employment relationship and the vendor-customer
  22 relationship); and
  23                 b. The material being produced would be considered confidential
  24 material of the Designating Party under Section 2.1 of this Agreement if it were in
  25 the possession of the Designating Party.
  26                 5.5   Upon notice of designation, all persons receiving notice of the
  27 requested designation of materials shall:
  28                 5.5.1 Make no further disclosure of such Designated Material or

                                                   10
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 11 of 20 Page ID #:145




    1 information contained therein, except as allowed in this Protective Order;
    2               5.5.2 Take reasonable steps to notify any persons known to have
    3 possession of or access to such Designated Materials of the effect of such
    4 designation under this Protective Order; and
    5               5.5.3 If “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
    6 ATTORNEYS’ EYES ONLY” material or information contained therein is
    7 disclosed to any person other than those entitled to disclosure in the manner
    8 authorized by this Protective Order, the party responsible for the disclosure shall,
    9 immediately upon learning of such disclosure, inform the Designating Party in
  10 writing of all pertinent facts relating to such disclosure, and shall make every effort
  11 to prevent further disclosure by the unauthorized person(s).
  12         6.     Manner of Designating Deposition Testimony.
  13                6.1   Deposition transcripts and portions thereof taken in this action
  14 may be designated as “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
  15 ATTORNEYS’ EYES ONLY” during the deposition or after, in which case the
  16 portion of the transcript containing Designated Material shall be identified in the
  17 transcript by the Court Reporter as “CONFIDENTIAL,” or “HIGHLY
  18 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” The designated testimony
  19 shall be bound in a separate volume and marked by the reporter accordingly.
  20                6.2   Where testimony is designated during the deposition, the
  21 Designating Party shall have the right to exclude, at those portions of the
  22 deposition, all persons not authorized by the terms of this Protective Order to
  23 receive such Designated Material.
  24                6.3   Within thirty (30) days after a deposition transcript is certified
  25 by the court reporter, any party may designate pages of the transcript and/or its
  26 exhibits as Designated Material. During such thirty (30) day period, the transcript
  27 in its entirety shall be treated as “CONFIDENTIAL” (except for those portions
  28 identified earlier as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

                                                  11
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 12 of 20 Page ID #:146




    1 which shall be treated accordingly from the date of designation). If any party so
    2 designates such material, the parties shall provide written notice of such
    3 designation to all parties within the thirty (30) day period. Designated Material
    4 within the deposition transcript or the exhibits thereto may be identified in writing
    5 by page and line, or by underlining and marking such portions
    6 “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    7 ONLY” and providing such marked-up portions to all counsel.
    8        7.     Copies. All complete or partial copies of a document that disclose
    9 Designated Materials shall be subject to the terms of this Protective Order.
  10         8.     Court Procedures.
  11                8.1   Disclosure of Designated Material to Court Officials. Subject
  12 to the provisions of this section, Designated Material may be disclosed to the
  13 Court, Court officials or employees involved in this action (including court
  14 reporters, persons operating video recording equipment at depositions, and any
  15 special master, referee, expert, technical advisor or Third-Party Consultant
  16 appointed by the Court), and to the jury in this action, and any interpreters
  17 interpreting on behalf of any party or deponent.
  18         8.2    Filing Designated Materials with the Court. Nothing in this Order
  19 shall vary the requirements for filing under Seal imposed by the Federal Rules of
  20 Civil Procedure or the Local Rules of this Court. If a party wishes to file with the
  21 Court any document, transcript or thing containing information which has been
  22 designated “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
  23 ATTORNEYS’ EYES ONLY” the Party shall designate the material as set forth
  24 herein and file it with the Court in an application for filing under seal under the
  25 Local Rules of this Court, with the material bearing the legend:
  26         “[CONFIDENTIAL, or HIGHLY CONFIDENTIAL – ATTORNEYS’
  27         EYES ONLY]”
  28         The Application for Filing under Seal must show good cause for the under

                                                    12
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 13 of 20 Page ID #:147




    1 seal filing. Filing the document under seal shall not bar any party from unrestricted
    2 use or dissemination of those portions of the document that do not contain material
    3 designated “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL –
    4 ATTORNEYS’ EYES ONLY.” If a filing party fails to designate information as
    5 “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    6 ONLY,” any party who in good faith believes that designation and filing under seal
    7 is required by this Protective Order may move the Court to file said information
    8 under seal within five (5) days of learning of the defective filing. Notice of such
    9 designation shall be given to all parties. Nothing in this provision relieves a party
  10 of liability for damages caused by failure to properly file Designated Material
  11 under seal.
  12                8.3   Retrieval of Designated Materials. The party responsible for
  13 lodging or filing the Designated Materials shall be responsible for retrieving such
  14 Designated Materials from the Court following the final termination of the action
  15 (including after any appeals).
  16         9      CHALLENGING CONFIDENTIALITY DESIGNATIONS
  17         9.1    Timing of Challenges. Any Party or Non-Party may challenge a
  18 designation of confidentiality at any time (the “Challenging Party”). Unless a
  19 prompt challenge to a Designating Party’s confidentiality designation is necessary
  20 to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a
  21 significant disruption or delay of the litigation, a Party does not waive its right to
  22 challenge a confidentiality designation by electing not to mount a challenge
  23 promptly after the original designation is disclosed.
  24         9.2    Meet and Confer. The Challenging Party shall initiate the dispute
  25 resolution process by providing written notice of each designation it is challenging
  26 and describing the basis for each challenge. To avoid ambiguity as to whether a
  27 challenge has been made, the written notice must recite that the challenge to
  28 confidentiality is being made in accordance with this specific paragraph of the

                                                  13
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 14 of 20 Page ID #:148




    1 Protective Order. The parties shall attempt to resolve each challenge in good faith
    2 and must begin the process by conferring directly (in voice to voice dialogue; other
    3 forms of communication are not sufficient) within 14 days of the date of service of
    4 notice. In conferring, the Challenging Party must explain the basis for its belief
    5 that the confidentiality designation was not proper and must give the Designating
    6 Party an opportunity to review the designated material, to reconsider the
    7 circumstances, and, if no change in designation is offered, to explain the basis for
    8 the chosen designation. A Challenging Party may proceed to the next stage of the
    9 challenge process only if it has engaged in this meet and confer process first or
  10 establishes that the Designating Party is unwilling to participate in the meet and
  11 confer process in a timely manner.
  12         9.3    Judicial Intervention. If the Parties cannot resolve a challenge without
  13 court intervention, the Challenging Party shall file and serve a motion to challenge
  14 confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule
  15 79-5.1, if applicable) within 21 days of the initial notice of challenge or within 14
  16 days of the parties agreeing that the meet and confer process will not resolve their
  17 dispute, whichever is earlier.1 Each such motion must be accompanied by a
  18 competent declaration affirming that the movant has complied with the meet and
  19 confer requirements imposed in the preceding paragraph. Failure by the
  20 Challenging Party to make such a motion including the required declaration within
  21 21 days (or 14 days, if applicable) shall automatically waive the ability to
  22 challenge the confidentiality designation for each challenged designation. In
  23 addition, the Designating Party may file a motion for a protective order preserving
  24 the confidential designation at any time if there is good cause for doing so. Any
  25 motion brought pursuant to this provision must be accompanied by a competent
  26
  27
  28

                                                  14
                                      STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 15 of 20 Page ID #:149




    1 declaration affirming that the movant has complied with the meet and confer
    2 requirements imposed by the preceding paragraph.
    3        The burden of persuasion in any such challenge proceeding shall be on the
    4 Challenging Party. Frivolous challenges and those made for an improper purpose
    5 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
    6 expose the Challenging Party to sanctions. Until such time as a determination has
    7 been made on any such motion by the Court, all parties shall continue to afford the
    8 material in question the level of protection to which it is entitled under the
    9 Producing Party’s designation until the court rules on the challenge.
  10         10.    Client Communication. Nothing in this Protective Order shall prevent
  11 or otherwise restrict counsel from rendering advice to their clients and, in the
  12 course of rendering such advice, relying upon the examination of Designated
  13 Material. In rendering such advice and otherwise communicating with the client,
  14 however, counsel shall not disclose any Designated Material, except as otherwise
  15 permitted by this Protective Order.
  16         11.    No Prejudice.
  17                11.1 This Protective Order shall not diminish any existing obligation
  18 or right with respect to Designated Material, nor shall it prevent a disclosure to
  19 which the Designating Party consented in writing before the disclosure takes place.
  20                11.2 Unless the parties stipulate otherwise, evidence of the existence
  21 or nonexistence of a designation under this Protective Order shall not be
  22 admissible for any purpose during any proceeding on the merits of this action.
  23                11.3 If any party required to produce documents contends that it
  24 inadvertently produced any Designated Material without marking it with the
  25 appropriate legend, or inadvertently produced any Designated Material with an
  26 incorrect legend, the producing party may give written notice to the receiving party
  27 or parties, including appropriately stamped substitute copies of the Designated
  28 Material. If the parties collectively agree to replacement of the Designated

                                                   15
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 16 of 20 Page ID #:150




    1 Material, then the documents will be so designated. Within five (5) business days
    2 of receipt of the substitute copies, the receiving party shall return the previously
    3 unmarked or mismarked items and all copies thereof. If the parties do not
    4 collectively agree to replacement of the Designated Material, the producing party
    5 shall comply with the procedure of Local Rule 37 in seeking protection for the
    6 inadvertently produced material.
    7                11.4 Neither the provisions of this Protective Order, nor the filing of
    8 any material under seal, shall prevent the use in open court, in deposition, at any
    9 hearing, or at trial of this case of any material that is subject to this Protective
  10 Order or filed under seal pursuant to its provisions. At deposition, the party using
  11 Designated Material must request that the portion of the proceeding where use is
  12 made be conducted so as to exclude persons not qualified to receive such
  13 Designated Material. At trial, the party using Designated Material must request
  14 that the portion of the proceeding where use is made be conducted so as to exclude
  15 persons not qualified to receive such Designated Material. All confidentiality
  16 designations or legends placed pursuant to this Stipulated Protective Order shall be
  17 removed from any document or thing used as a trial exhibit in this case. The
  18 removal of such confidentiality designations or legends under the preceding
  19 sentence shall not affect the treatment of such documents and things as Designated
  20 Material under this Stipulated Protective Order. Upon request of a party, the
  21 parties shall meet and confer concerning the use and protection of Designated
  22 Material in open court at any hearing. Prior to the pretrial conference, the parties
  23 shall meet and confer concerning appropriate methods for dealing with Designated
  24 Material at trial.
  25                 11.5 Any inadvertent production of documents containing privileged
  26 information shall not be deemed to be a waiver of the attorney-client privilege,
  27 work product doctrine, or any other applicable privilege or doctrines. All parties
  28 specifically reserve the right to demand the return of any privileged documents that

                                                    16
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 17 of 20 Page ID #:151




    1 it may produce inadvertently during discovery if the producing party determines
    2 that such documents contain privileged information. After receiving notice of such
    3 inadvertent production by the producing party, the receiving party agrees to make
    4 reasonable and good faith efforts to locate and return to the producing party all
    5 such inadvertently produced documents.
    6        12.    Modification and Survival.
    7               12.1 Modification. The parties reserve the right to seek modification
    8 of this Protective Order at any time for good cause. The parties agree to meet and
    9 confer prior to seeking to modify this Protective Order for any reason. The
  10 restrictions imposed by this Protective Order may only be modified or terminated
  11 by written stipulation of all parties or by order of this Court. Parties entering into
  12 this Protective Order will not be deemed to have waived any of their rights to seek
  13 later amendment to this Protective Order.
  14                12.2 Survival and Return of Designated Material. This Protective
  15 Order shall survive termination of this action prior to trial of this action. Upon
  16 final termination of the action prior to trial of this action, and at the written request
  17 of the Designating Party, all Designated Material, including deposition testimony,
  18 and all copies thereof, shall be returned to counsel for the Designating Party (at the
  19 expense of the Designating Party) or (at the option and expense of the requesting
  20 party) shall be destroyed. Upon request for the return or destruction of Designated
  21 Materials, counsel shall certify their compliance with this provision and shall serve
  22 such certification to counsel for the Designating Party not more than ninety (90)
  23 days after the written request to return or destroy Designated Materials. Counsel
  24 who have submitted one or more Certificate(s) prepared pursuant to Section 3 do
  25 not need to retain such Certificate(s) past the ninety (90) day period.
  26         13.    No Contract. This Protective Order shall not be construed to create a
  27 contract between the parties or between the parties and their respective counsel.
  28         14.    Court’s Retention of Jurisdiction. The Court retains jurisdiction after

                                                   17
                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 18 of 20 Page ID #:152




    1 final termination of the action prior to trial, to enforce this Stipulation.
    2         15.    Exception for Public Information. Nothing in this Stipulation shall be
    3 deemed in any way to restrict the use of documents or information which are
    4 lawfully obtained or publicly available to a party independently of discovery in this
    5 action, whether or not the same material has been obtained during the course of
    6 discovery in the action and whether or not such documents or information have
    7 been designated hereunder. However, in the event of a dispute regarding such
    8 independent acquisition, a party wishing to use any independently acquired
    9 documents or information shall bear the burden of proving independent
  10 acquisition.
  11                                       STIPULATION
  12          IT IS HEREBY STIPULATED by and among the parties, through their
  13 respective counsel, this Honorable Court consenting, that the foregoing Stipulated
  14 Protective Order may be entered in this action.
  15
              SO STIPULATED.
  16
  17 Dated: June 11, 2021                By:    /s/ Trevor W. Barrett
                                                Scott A. Burroughs, Esq.
  18
                                                Trevor W. Barrett, Esq.
  19                                            Justin M. Gomes, Esq.
                                                DONIGER /BURROUGHS
  20
                                                Attorneys for Plaintiff
  21
        Dated: June 11, 2021             By:    /s/Marc E. Hankin
  22
                                                Marc E. Hankin
  23                                            HANKIN PATENT LAW, APC
  24                                            Attorneys for the Defendant

  25
        //
  26
        //
  27
  28

                                                    18
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 19 of 20 Page ID #:153




    1 Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories
    2 listed, and on whose behalf this filing is submitted, concur in the filing’s content and
    3 have authorized the filing.
    4 IT IS SO ORDERED.
    5
    6 Dated:     June 11, 2021                  ________/s/________________
                                                Honorable Alka Sagar
    7
                                                United States Magistrate Judge
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                    19
                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-10327-DDP-AS Document 20 Filed 06/11/21 Page 20 of 20 Page ID #:154




    1                                         Exhibit A
    2
                               UNITED STATES DISTRICT COURT
    3
                              CENTRAL DISTRICT OF CALIFORNIA
    4
    5
    6 St. Tropica, Inc., a Nevada Corporation,          Case No.: 2:20-cv-10327 DDP-AS
                                                        Honorable Alka Sagar Presiding
    7
        Plaintiff,
    8                                                   DISCOVERY MATTER
        v.
    9                                                   STIPULATED PROTECTIVE
  10 Giovanni Cosmetics, Inc., a California             ORDER
     Corporation et al.,
  11
  12 Defendants.
  13
  14
               The undersigned hereby acknowledges that he/she has read the
  15
        STIPULATED PROTECTIVE ORDER entered in the above captioned litigation,
  16
        and that he/she fully understands and agrees to abide by the obligations and
  17
        conditions thereof.
  18
  19
        Dated: _____________________                    ______________________________
  20                                                    (Signature)
  21                                                    ______________________________
                                                        (Print Name)
  22
  23
  24
  25
  26
  27
  28

                                                   20
                                       STIPULATED PROTECTIVE ORDER
